Citation Nr: 1516559	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  10-36 479A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 40 percent as of November 20, 2007; 10 percent as of March 1, 2010; and 20 percent as of June 27, 2012, for chronic lumbosacral back strain with degenerative joint disease, degenerative disc disease at L4-5 and L5-S1, and deformity of the facets bilaterally at L4-5, to include whether the reduction of the 40 percent rating to a 10 percent rating, effective March 1, 2010, was proper.

2. Entitlement to a rating in excess of 10 percent for right ulnar neuritis.

3. Entitlement to a rating in excess of 10 percent for left ulnar neuritis with carpal tunnel syndrome, status post transposition surgery to the ulnar nerve.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to May 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, PA.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge (VLJ) in January 2015.  A transcript is of record.

The Board finds that the issue of entitlement to TDIU has been raised.  More specifically, a July 2013 statement from one of the Veteran's VA physicians reflects the physician's opinion that the Veteran cannot maintain substantial gainful employment, at least in part, due to his service-connected disabilities, thus raising the issue of TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that the issue of entitlement to TDIU is part and parcel of an increased rating claim when unemployability as a result of the disability under consideration is raised by the claimant or the evidence of record); see also 38 C.F.R. §§ 3.340, 4.16 (2014).  The Veteran also submitted a formal claim for a TDIU in March 2015.

The issues of entitlement to a rating in excess of 40 percent for a back condition, entitlement to a rating in excess of 10 percent for right ulnar neuritis, entitlement to a rating in excess of 10 percent for left ulnar neuritis, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the time of the reduction of the 40 percent rating for the Veteran's back condition, the medical evidence did not show that his back condition had actually improved.


CONCLUSION OF LAW

The criteria for reduction of a 40 percent rating to a 10 percent rating for a back condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.951 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA regulations provide that where reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2014).  The Veteran must also be given 60 days to present additional evidence showing that compensation benefits should be continued at the present level.  Id.  The Veteran must further be informed that he may request a pre-determination hearing, provided that the request is received by VA within 30 days from the date of the notice.  38 C.F.R. § 3.105(i).  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran of the final rating action expires.  Id.

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344 (2014); see also Brown v. Brown, 5 Vet. App. 413 (1993).  However, a readjustment to VA's rating schedule shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be evaluated actually improved.  38 C.F.R. § 3.951(a). 

Here, an October 2004 rating decision assigned the Veteran's back condition a 40 percent rating, effective May 27, 2004.  On November 20, 2008, the Veteran filed a claim for an increased rating.  The RO denied this claim in the May 2009 rating decision which is on appeal before the Board.

In an October 2009 rating decision, the RO proposed a reduction in the disability rating for the Veteran's service-connected back condition from 40 percent to 10 percent.  The RO implemented the rating reduction effective March 1, 2010 in a December 2009 rating decision.

Although the procedural requirements under section 3.105(e) for rating reductions have been met, and the March 1, 2010 effective date of the reduction was proper, the question that remains is whether the evidence upon which the reduction was based supported the reduction.

The criteria for rating the Veteran's back condition changed since the disability was first service connected.  More specifically, the criteria for rating back disabilities in the VA Schedule for Rating Disabilities were revised effective September 26, 2003.  Thus, as previously discussed, the change in the rating criteria alone cannot support a reduction in the rating of the Veteran's disability absent medical evidence that the condition has actually improved.  38 C.F.R. § 3.951(a).

The October 2004 rating decision which increased the disability rating for the Veteran's back condition to 40 percent states that the evidence supporting the increased rating includes May 2004 VA treatment records which reflect reports of sharp back pains lasting four hours, mild tenderness over the lower back with very mild limitation of movement of the lower spine, mild annular bulging disc at L4-5 and L5-S1, marked deformity of the facets bilaterally at L4-5, and slight narrowing of the disc space at L5-S1.  In addition, the October 2004 rating decision refers to an August 2004 VA examination report which states that the Veteran reported having more muscle cramps when sitting for more than one hour, that the Veteran used a TENs unit, and that the Veteran's flexion was to 90 degrees with pain and normal extension.  Finally, the October 2004 rating decision states that the criteria for evaluating the Veteran's back condition changed since his initial date of claim, and that the criteria which gives the Veteran the most favorable outcome was used.  More specifically, the rating criteria effective prior to September 26, 2003 was used to evaluate the Veteran's back condition.

The December 2009 rating decision that decreased the Veteran's disability rating for his back condition from 40 percent to 10 percent relies upon a June 2009 VA examination report which reflects that the Veteran reported incapacitating episodes of spine disease at least once every few months and one report of total incapacitation in the past.  The June 2009 VA examination report also states that the Veteran reported missing two weeks of work in the 12 month period prior to the examination due to his back condition and that he experiences weekly flare-ups lasting one to two days.  The June 2009 VA examination report also states that the Veteran's symptoms include fatigue, decreased motion, stiffness, weakness, severe muscle spasms, pain in the lumbar spine region, subjective complaints of numbness, paresthesias, leg and foot weakness, and giving out of the legs.  The Veteran's flexion was to 70 degrees and extension was to 15 degrees.  The June 2009 VA examination report states that there was objective evidence of pain on active range of motion and following repetitive ranges of motion.  There was also additional limitation after three repetitions of range of motion with pain noted to be the most important factor, however, there was no evidence that the range of motion was additionally limited by fatigue, weakness, or lack of endurance.  Finally, the June 2009 VA examination report states that there was evidence of right muscle spasm, right sided guarding of movement, right sided pain with motion, and right sided tenderness.

The December 2009 rating decision rated the Veteran's back condition based on the rating criteria effective September 26, 2003.

The evidence does not establish that the Veteran's back condition had actually improved at the time the disability rating was reduced from 40 percent to 10 percent.  For example, the August 2004 VA examination report reflects that the Veteran reported that his flare-ups lasted four hours, whereas he reported that his flare-ups lasted one to two days on a weekly basis in the June 2009 VA examination report.  In addition, the August 2004 VA examination report reflects that the Veteran's lumbar flexion was 90 degrees with pain and that his lumbar extension was normal.  The June 2009 VA examination report states that the Veteran's lumbar flexion was to 70 degrees and his lumbar extension was to 15 degrees.

Accordingly, resolving reasonable doubt in the Veteran's favor, the reduction of the disability rating for a back condition from a 40 percent rating to a 10 percent rating, effective March 1, 2010, was not proper.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The reduction of the disability rating from a 40 percent rating to a 10 percent rating for a back condition was not proper, and the 40 percent rating is restored, effective March 1, 2010.



REMAND

While the Board sincerely regrets the delay, the claim on appeal must be remanded for further development to ensure an informed decision.

New VA examinations of the Veteran's back condition and bilateral ulnar neuritis are necessary to make an informed decision.  The last VA examinations performed for the Veteran's back condition and bilateral ulnar neuritis were in June 2012 and October 2012, respectively.  A July 2013 statement from one of the Veteran's VA physicians reflects the physician's opinion that the Veteran cannot maintain substantial gainful employment, at least in part, due to his service-connected disabilities.  In his January 2015 hearing, the Veteran stated that his conditions had worsened since his last VA examinations.  As the record indicates the possibility of an increase in the severity of the Veteran's back condition and bilateral ulnar neuritis, new VA examinations must be performed to ensure a complete and up-to-date record.  See 38 C.F.R. § 3.327(a) (2014); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Additional records should also be obtained, as described below.

Further development is also warranted with respect to the issue of entitlement to TDIU.  Specifically, the Veteran must be sent a notice letter under the Veterans Claims Assistance Act of 2000 (VCAA) informing him of what is needed to substantiate entitlement to TDIU.  See 38 U.S.C.A. §5103(a) (West 2014); 38 C.F.R. § 3.159.  Moreover, as entitlement to TDIU is dependent in part on the development and resolution of the ratings assigned the Veteran's back condition and bilateral ulnar neuritis, the Board must defer consideration of this issue at this time.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (holding that two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter informing him of what is needed to substantiate entitlement to TDIU and of the allocation of responsibilities between the Veteran and VA for obtaining relevant evidence on his behalf.

2. Make arrangements to obtain the Veteran's treatment records from the Wilkes Barre VA treatment facility, dated from September 2012 to May 2013; and from the Augusta VA treatment facility, dated from December 2014, forward.

3.  Obtain copies of all documents or evidentiary material pertaining to the Veteran's claim(s) for SSA/SSI benefits.   If these records are not available, a negative reply must be provided.

4.  After the above records have been obtained, schedule the Veteran for VA spine and neurological examinations to assess the current severity of his service-connected back condition and bilateral ulnar neuritis.  Appropriate DBQs should be filled out for this purpose, if possible.

The entire claims file and a copy of this REMAND must be made available to the examiner.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All indicated tests and studies should be performed and all clinical findings reported in detail.  

5.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.  

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

A complete rationale for all opinions should be provided.

6. Finally, after completing any other development that may be indicated, readjudicate the Veteran's claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


